Citation Nr: 1640134	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  10-29 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974 and from April 1975 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a hearing before the undersigned in July 2012.  A transcript is of record. 

The Board remanded this case in June 2012 for a hearing and again in March 2013 for treatment records and a VA examination.  It now returns for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim must be remanded for further development to ensure that it is afforded every consideration. 

The August 2013 VA examination is not adequate for rating purposes.  The examination does not include range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing.  Thus, a new VA examination is required to conduct this testing.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  

Additionally, in his August 2013 statement, the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA) and was awarded SSA disability benefits beginning in July 2010.  However, it does not appear that his SSA records have been obtained.  Appropriate efforts to obtain them must be made on remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Finally, the issue of TDIU has been also reasonably raised by the record.  A claim for TDIU is considered part and parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In an August 2013 statement, the Veteran reported that was forced to leave his job as a mail carrier due to his back condition.  Then in the July 2016 Appellant's Brief, the Veteran's representative raised the issue of unemployability due to his service-connected disability.   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter concerning the issue of entitlement to a total disability rating based on individual unemployability.  He should also be provided with and asked to complete and return a VA Form 21-8940.

2.  Ensure that the Veteran's complete treatment records from the VA Medical Center (VAMCs) in Durham, North Carolina, dated from September 2012 forward, have been associated with the virtual file.  

3.  Make arrangements to obtain from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  

4.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination to determine the severity of the lumbar spine degenerative joint disease.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

All necessary diagnostic testing, including X-rays if appropriate, should be performed, and all clinical findings reported in detail.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

5.  Schedule the Veteran for an appropriate VA examination to evaluate the issue of entitlement to a TDIU.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., DJD of the lumbar spine, residuals of prostatitis with history of hematuria, tinnitus, bilateral hearing loss, left lower extremity radiculopathy, and erectile dysfunction).

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

6.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination reports do not adequately respond to the above instructions, they must be returned to the examiners for corrective action.

7.  Finally, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




